Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 November 2022 has been entered.

Status of Claims
	Patent claims 1-21 have been canceled.  New claims 22, 25-27, 29-31, and 33-40 are pending.



Declaration
The reissue oath/declaration filed 7 November 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The Substitute Statement in Lieu of an Oath or Declaration filed 7 November 2022 does not include the residence and mailing address of the signer as required by 37 CFR 1.64.  See page 3 of the Substitute Statement.  Specifically, 37 CFR 1.64 states that a Substitute Statement must “identify the person executing the substitute statement…and the residence and mailing address of the person signing the substitute statement” (emphasis added).  While this information may be included on the ADS, in this instance only the mailing address of the assignee is included on the ADS filed 26 March 2020.  No residence or mailing address for the signer of the Substitute Statement has been identified on either the ADS or Substitute Statement.

Claims 22, 25-27, 29-31, and 33-40 are rejected as being based upon a defective reissue Substitute Statement under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the Substitute statement is set forth in the discussion above in this Office action.  

Allowable Subject Matter
Claims 22, 25-27, 29-31, and 33-40 would be allowable if the objection to the declaration/251 rejection of the claims, set forth in this Office action, is overcome.

The following is a statement of reasons for the indication of allowable subject
matter: Independent claims 22 and 31 have been amended to include the limitation
“open air reservoir.” The closest prior art of record does not teach or suggest an open
air reservoir. Fuson, Villaret, and Torgeson teach circulating a temperature control fluid
but do not disclose an open air reservoir for the fluid. Centanni, Bromberg, and Huth
are directed to various aspects of sterilization but are silent to a reservoir for a
temperature control fluid.

Response to Remarks
	Patent Owner’s remarks filed 7 November 2022 have been considered and the previous ground of rejection has been overcome.  However, a new ground of rejection has been presented as discussed above.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,927,416 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELIZABETH MCKANE whose telephone number is
(571) 272-1275. The examiner can normally be reached on Mon-Thurs; 6:30 am -
4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisors, Tim Speer can be reached on 313-446-4825 or Jean Witz can be reached
on 571-272-0927. The fax phone number for the organization where this application or
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see https://ppair.uspto.gov/epatent/portal/home.

Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/ELIZABETH L MCKANE/Specialist, Art Unit 3991                                                                                                                                                                                                        

Conferees:

/KRISANNE M JASTRZAB/Specialist., Art Unit 3991   

/Jean C. Witz/Supervisory Specialist., Art Unit 3991